Armstrong, J.
¶29 (dissenting) — The 2009 flood was a different and separate invasion of the Marshalls’ property rights causing, the Marshalls allege, new property damage. Because it was not based on the same transactional nucleus of facts as the 2003 claims, res judicata does not bar it. Accordingly, I dissent.
¶30 Res judicata prevents relitigation of claims the parties presented or could have presented in an earlier proceeding. Schoeman v. N.Y. Life Ins. Co., 106 Wn.2d 855, 859, 726 P.2d 1 (1986); Norris v. Norris, 95 Wn.2d 124, 130, 622 P.2d 816 (1980). To prevail on its res judicata defense, Thurston County (County) must prove, among other things, that the causes of action are identical. City of Arlington v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 164 Wn.2d 768, 791-92, 193 P.3d 1077 (2008). Whether causes of action are identical turns on whether the two lawsuits arise out of the same transactional nucleus of facts. Rains v. State, 100 Wn.2d 660, 664, 674 P.2d 165 (1983). If they do not, res judicata will not bar the later action. See Schoeman, 106 Wn.2d at 860.
*358¶31 The majority easily finds the same transactional nucleus of facts for both actions: “the County’s installation of the storm water diversion device.” Majority at 355. If the majority is correct, then the facts necessary to the Marshalls’ claims existed as soon as the County completed installing the diversion device. But to prove trespass, the Marshalls must show an actual invasion (the flood) of their property. See Phillips v. King County, 87 Wn. App. 468, 490, 943 P.2d 306 (1997) (requiring proof of intrusion onto or into the property), aff’d in part, 136 Wn.2d 946, 968 P.2d 871 (1998). Moreover, they must prove that the invasion damaged their property. The diversion device did not invade the Marshalls’ property; nor did it alone cause damage.
¶32 The majority’s analysis of the transactional nucleus of facts also fails when applied to the Marshalls’ negligence and inverse condemnation claims. Installing the diversion device did not violate the Marshalls’ personal or property rights. Nor did it alone cause the Marshalls harm (damages). Similarly, installing the diversion device did not inversely condemn the Marshalls’ property. An inverse condemnation action requires proof of an actual taking or damaging of the plaintiff’s property (again the floods).4 Installation of the diversion device did not take or damage the Marshalls’ property. Thus, the nature and extent of the 2009 flood and the damage it caused were not part of the transactional nucleus of facts in the 2003 action. Proving the cause of each flood does not prove either the trespass actions or the inverse condemnation action. The claims are complete only when the causes are followed by actual invasions of and damage to the Marshalls’ property.
*359¶33 Nonetheless, the majority claims that the Marshalls “clearly contemplated the risk of future flooding in their 2003 complaint” with their inverse condemnation claim. Majority at 354. Thus, according to the majority, the 2003 complaint “alleged permanent diminution in value of the Marshalls’ land caused by the diversion device’s installation, which repeatedly redirected surface storm water onto the Marshalls’ property.” Majority at 354. The majority is simply wrong.5 The Marshalls’ 2003 complaint actually alleged that as a result of the “diversion of stormwater, the . . . Property and its improvements have been diminished in an amount to be determined at trial.” Clerk’s Papers at 42. The Marshalls did not allege a permanent diminution of their property values. The Marshalls also did not claim that any diminution in value was due to future flooding, nor could they bring a legally cognizable claim based on mere threatened harm of a physical invasion of the property. See Aubol, 167 Wash. 442. Further, dismissing the 2003 complaint would not bar future claims for further diminution based on additional flooding.6
¶34 Moreover, res judicata does not bar a later action that requires proof of facts that did not exist at the time of the earlier action. See 14A Karl B. Tegland, Washington Practice: Civil Procedure § 35:26 (2d ed. 2009); Mellor v. Chamberlin, 100 Wn.2d 643, 647, 673 P.2d 610 (1983); Harsin v. Oman, 68 Wash. 281, 283-84, 123 P. 1 (1912); Kelly-Hansen v. Kelly-Hansen, 87 Wn. App. 320, 330-31, 941 P.2d 1108 (1997). The flood invasions and property damage *360allegedly caused by the 2009 flood did not exist in 2003. Thus, res judicata could not possibly bar them.7
¶35 In essence, the majority and I have one simple dispute. The majority believes that the Marshalls’ claims were complete and ripe when the County installed the water diversion device, which it labels the “sole transactional nucleus of fact” for both actions. Majority at 356. I believe that all the Marshalls’ claims involve three elements: (1) the County’s negligent installation of the diversion device, (2) the resulting flood invasions of the Marshalls’ property, and (3) the resulting damage. Because elements two and three in the 2009 actions differ from elements two and three in the 2003 action, res judicata does not bar the Marshalls’ 2009 action. I cannot agree with the majority’s misapplication of res judicata to deny the Marshalls their day in court.

 Washington does not recognize an inverse condemnation claim based on threatened harm without any actual physical invasion of the plaintiff’s property. Aubol v. City of Tacoma, 167 Wash. 442, 9 P.2d 780 (1932). Article I, section 16 of the Washington Constitution prohibits the taking or damaging of private property without just compensation. This provision allows a landowner to bring an inverse condemnation action to “ ‘recover the value of property which has been appropriated in fact, but with no formal exercise of the [condemnation] power.’ ” Pierce v. Ne. Lake Wash. Sewer & Water Dist., 123 Wn.2d 550, 556, 870 P.2d 305 (1994) (emphasis added) (alteration in original) (quoting Martin v. Port of Seattle, 64 Wn.2d 309, 310 n.1, 391 P.2d 540 (1964)).


 The argument is also inconsistent with the majority’s insistence that the Marshalls’ claim was complete when the County installed the diversion device. If the majority is correct, then future floods and future damages are not elements of the claim and we need not concern ourselves with whether they were included in the 2003 settlement and dismissal.


 If the majority is correct, the Marshalls could not recover for further diminution of value even if they improved the property after the 2003 settlement, thereby recovering the value lost from the first three floods.


 Harsin and Mellar illustrate this point. Both actions involved multiple lawsuits that arose out of real property sales. The Harsin court explained the rationale: this does not mean the subject matter of a cause of action can be litigated but once. It may be litigated as often as an independent cause of action arises that because of its subsequent creation, could not have been litigated in the former suit. Harsin, 68 Wash, at 283-84.